DETAILED ACTION
The present application has been made of the record and currently claims 1 - 3, 5, 6, 8, 9, 11, 12, and 14 -19 are pending and claims 4, 7, 10, 13, and 20 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 1A – 1C in the reply filed on 5/07/2021 is acknowledged.
Applicant has indicated wherein claims 1-3, 5, 6, 8, 9, 11, 12, and -14-19 read on elected Species I.
Claims 4, 7, 10, 13, and 20 have been withdrawn.

Claim Objections
Claims 4, 7, 10, 13, and 20 are objected to because of the following informalities:  
Applicant has indicated wherein the status of these claims is “withdrawn” however Applicant has not included the text of these claims. As these claims are still pending in the application, the full text of the claims is required. If Applicant intends to cancel these claims, the status identifiers should be updated appropriately.
Appropriate correction is required. 

Claim 14 is objected to because of the following informalities:  
On the first line of Claim 14, “claim 1 1” should be “claim 11”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8, 9, 11, 12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence (U.S. PGPub No. 2011/0204624).
Claim 1, Lawrence discloses:
A support ring (considered as 40 in Fig. 10) for a tubular connection, comprising: 
a body (see annotated Fig. 10 below) comprising a first end (see annotated Fig. 10) and a second end (see annotated Fig. 10 where the protrusion and body are considered to be combined); 
a circumferential ring lip (considered as 44 in Fig. 10) positioned proximate to, and extending substantially perpendicular from, the first end of the body (see Fig. 10); 
and a protrusion (considered as 46 in Fig. 10) positioned on the body between the first end and the second end, 
wherein the protrusion comprises a top surface (see annotated Fig. 8) and a bottom surface (see annotated Fig. 8).
		
3, Lawrence discloses:
The support ring according to claim 1, wherein the bottom surface of the protrusion is aligned with the second end of the body and the top surface of the protrusion is positioned between the first end of the body and the second end of the body (see annotated Fig. 8 for further clarification).

	Claim 5, Lawrence discloses:
The support ring according to claim 1, further comprising: 
a compressible split (considered as 45 in Fig. 10) extending from the first end of the body to the second end of the body.

	Claim 6, Lawrence discloses:
A support ring for a tubular connection, comprising: 
a body comprising an outer surface (see annotated Fig. 10), a first end (see annotated Fig. 10), and a second end (see annotated Fig. 10); 
a protrusion (considered as 46 in Fig. 10) axially positioned on the body, comprising a top surface and a bottom surface (see annotated Fig. 8) and extending circumferentially from the body; 
and a circumferential ring lip (considered as 44 in Fig. 10) extending from the first end of the body.

	Claim 8, Lawrence discloses:
The support ring according to claim 6, further comprising: 


	Claim 9, Lawrence discloses:
The support ring according to claim 6, wherein an inner surface of the body is configured to increase drag against a pipe (see element 48 where the geometry of element 48 appears it would increase the drag against the pipe when a fluid is flowing throughout the tubular connection).

	Claim 11, Lawrence discloses:
A tubular connection, comprising: 
a connection socket (see annotated Fig. 8) comprising an outer lip (considered as 12 in Fig. 8) and a socket cup (see annotated Fig. 8); 
a pipe comprising a pipe end in contact with the socket cup; 
and a support ring (considered as 40 in Fig. 10) positioned about the pipe (considered as 16 in Fig. 12 is used for illustrative purposes since it is inherent that a pipe with an end would be used for this application) and operably coupled to the connection socket, 
wherein the support ring comprises: 
a body (see annotated Fig. 10) having an outer surface, a first end (see annotated Fig. 10), and a second end (see annotated Fig. 10); 
a ring lip (considered as 44 in Fig. 10) extending from the first end of the body and positioned substantially flush with the outer lip of the connection socket (see Fig. 9 where the ring lip is flush with the outer lip of the connection socket); 


	Claim 12, Lawrence discloses:
The tubular connection of claim 11, wherein the connection socket comprises a sealing recess (considered as 15 in Fig. 8), and further wherein the second end of the body of the support ring is positioned in contact with the sealing recess (see Fig. 8).

	Claim 14, Lawrence discloses:
The tubular connection of claim 11, wherein the socket cup comprises an inner surface (see annotated Fig. 8), and further wherein the inner surface defines a channel (see Fig. 8).

	Claim 15, Lawrence discloses:
The tubular connection of claim 14, wherein the channel is in contact with the protrusion (it appears that the channel does have contact with the protrusion as best shown in Fig. 8).

	Claim 16, Lawrence discloses:
The tubular connection of claim 11, wherein the support ring (considered as 40 in Fig. 10) defines a compressible split (considered as 45 in Fig. 10) extending from the first end of the body to the second end of the body.

Claim 17, Lawrence discloses:


	Claim 19, Lawrence discloses:
The tubular connection of claim 11, wherein the bottom surface (see annotated Figs. 8 and 10) and of the protrusion (considered as 46 in Fig. 10) is aligned with the second end of the body (see annotated Fig. 8 for clarification) and the top surface (see annotated Fig. 8) of the protrusion is positioned between the first end of the body and the second end of the body (see annotated Figs. 8 and 10).

    PNG
    media_image1.png
    681
    838
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    709
    581
    media_image2.png
    Greyscale


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence as applied to claims 1 and 11 above.
Claim 2, Lawrence discloses the support ring according to claim 1, but does not disclose the top surface of the protrusion is angled relative to the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawrence such that the top surface of the protrusion includes an angled surface since this would allow the provided benefit of preventing damage to the protrusion portion in the occurrence of when the pipe and support ring are being removed from the connection socket. It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04(IV)(B).

Claim 18, Lawrence discloses the tubular connection of claim 11, but does not disclose the top surface of the protrusion is angled relative to the body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawrence such that the top surface of the protrusion includes an angled surface since this would allow the provided benefit of preventing In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04(IV)(B).

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicants disclosure. 
	Szohatzky (U.S. Patent No. 3,339,949) discloses a support ring, connection socket, and pipe. Amatsutsu (U.S. Patent No. 6,340,181) discloses a support ring, connection socket, and pipe. Bartholoma (U.S. PGPub No. 2004/0012201) discloses a support ring, connection socket, and pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                         

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679